MEMORANDUM **
Taju Ahmed appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 petition. Ahmed seeks to challenge his state jury-trial conviction and sentence for one count of first degree murder, with a sentence enhancement for personally using a firearm in the commission of the murder. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we vacate and remand.
We granted a certificate of appealability on the issue of whether the district court properly determined that Ahmed’s claims are procedurally defaulted. In finding that Ahmed had procedurally defaulted his claims, the district court did not have the benefit of our decision in Bennett v. Mueller, 322 F.3d 573 (9th Cir.2003), cert. denied, 2003 WL 21313961 (U.S. Oct.6, 2003). Accordingly, we vacate the district court’s judgment, and remand for further proceedings consistent with Bennett.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.